      Case: 1:19-cv-00232-SA-DAS Doc #: 15 Filed: 08/04/20 1 of 1 PageID #: 63




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              ABERDEEN DIVISION

LINDA FAY WILSON                                                                    PLAINTIFF

VS.                                             CIVIL ACTION NO. 1:19-cv-00232-SA-DAS

WALMART, INC.                                                                    DEFENDANT

               AGREED JUDGMENT OF DISMISSAL WITH PREJUDICE

      THIS CAUSE having come on for consideration on the ore tenus motion of Plaintiff,

Linda Fay Wilson, through her attorney, for entry of a Judgment of Dismissal to dismiss this

cause with prejudice on the basis that all claims have been fully resolved and compromised, and

the Court, understanding that Defendant Walmart Inc., and Wal-Mart Stores East, LP, joins this

motion, finds that the relief requested is well founded and should be GRANTED.

       IT IS, THEREFORE, ORDERED AND ADJUDGED, that the herein-styled and

numbered cause be, and the same hereby is, dismissed with prejudice.

       SO ORDERED, this the 4th day of August, 2020.



                                            /s/ Sharion Aycock
                                            UNITED STATES DISTRICT JUDGE

APPROVED AND AGREED TO BY:


  s/ Thomas M. Louis                                 s/ Michael B. Gratz, Jr.
Thomas M. Louis (MSB No. 8484)                      Michael B. Gratz, Jr. (MSB No. 10672)
Dorissa S. Smith (MSB No. 104541)                   Gratz & Gratz, P.A.
Wells Marble & Hurst, PLLC                          312 North Green Street
P. O. Box 131                                       Tupelo, MS 38804
Jackson, MS 39205-0131                              Attorney for Plaintiff
Attorneys for Defendant




                                          Page 1 of 1
